PER CURIAM.
The evidence shows that, while plaintiff knew that the money was deposited to the joint account' of herself and her husband, she did not know the precise form of the several deposits, and did not understand, in signing the checks and other papers, or otherwise, that the estate claimed the deposits, or that she was releasing the same to the estate; nor was such her intention. In such regard the minds of the parties did not meet. Different inferences have been drawn by her sons from such participation as she had in the family counsels concerning the conduct of the business. But it does not satisfactorily appear that by assent to the propositions of others, or by her conduct, she consented to release her interest in the accounts, or understood that she was doing so. Judgment affirmed, with costs.